Citation Nr: 0404838	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for bilateral tympanic 
membrane perforation with hearing loss, currently evaluated 
as zero percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968, including combat service in the Republic of 
Vietnam.  His decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied entitlement to an 
increased evaluation for the veteran's service-connected 
bilateral tympanic membrane perforation with hearing loss.  
The veteran perfected a timely appeal of this determination 
to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his September 2002 Substantive Appeal (on VA Form 9, 
Appeal to the Board), the veteran requested that he be 
afforded a hearing conducted before a Veteran's Law Judge 
(formerly know as a member of the Board) at the local VA 
office.  The veteran's representative reiterated this request 
in written argument dated December 2003 and noted it again in 
an Informal Hearing Presentation dated February 2004.  To 
date, the veteran has not been afforded the opportunity to 
appear at a hearing conducted before a traveling Veteran's 
Law Judge and the claims file does not reflect that he has 
withdrawn his request for such a hearing.  Accordingly, this 
case must be remanded.
 


In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:
 
The appellant should be scheduled for a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals at the 
local regional office, following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2003).
 
The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence or argument 
within the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	DEBORAH W. SINGLETON

	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




